Citation Nr: 0623173	
Decision Date: 08/03/06    Archive Date: 08/15/06

DOCKET NO.  04-40 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgianne F. Bolinger, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Torrontor, Associate Counsel




INTRODUCTION

The appellant had active service from February 1966 to 
February 1970.

This claim comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, that denied a claim of entitlement to 
service connection for PTSD.


FINDINGS OF FACT

1.  The appellant engaged in combat with the enemy and has a 
verified stressor.

2.  In weighing and evaluating the evidence, the Board finds 
that the preponderance of the evidence is against a diagnosis 
of PTSD.

3.  The appellant has only one verified stressor.  Further 
development is not required because the appellant does not 
have PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101(3), 1110, 1112 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 4.125 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§  5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§  3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).

VA satisfied its duty to notify by means of November 2004 and 
January 2006 letters from the RO to the appellant.  The 
letters informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession to the 
AOJ.  The November 2004 letter was issued after the initial 
adjudication of this claim in January 2004, but there is no 
prejudicial timing defect under Pelegrini because the 
appellant has since been provided opportunities to respond to 
this VCAA notification prior to the readjudication of his 
claim in the subsequent October 2005 and January 2006 
supplemental statements of the case (SSOC).

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  These five elements 
are:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In February 2006, the appellant's representative submitted a 
letter in response to the January 2006 SSOC and development 
letter indicating that there was nothing further to submit in 
regard to the appellant's claim.  Thereafter, the appellant 
was provided with notice as to the means by which a 
disability rating and effective date for the disability 
benefit award on appeal are determined by a letter from the 
RO, dated March 2006.  There was no response to this notice.  
Furthermore, since the appellant's service connection claim 
is denied, any issues of disability rating or effective date 
become moot.  Therefore, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.

Duty to assist

With regard to the duty to assist, the record contains the 
appellant's service medical records, his service personnel 
records, his post-service VA medical center medical records, 
the results of two VA mental status examinations, and the 
results of a private mental status evaluation the appellant 
underwent during the pendency of his claim.  The appellant 
requested the opportunity for a hearing before the RO, and 
this hearing was held in June 2005.  The transcript has been 
included as part of the record and has been reviewed by the 
Board.  The Board has carefully reviewed the appellant's 
statements and concludes that he has not identified further 
evidence not already of record that could be obtained.  Based 
on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal 
and no further development is required to comply with the 
duty to assist the appellant in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of each claim.  The Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service 38 U.S.C.A. § 110; 38 C.F.R. § 3.303(a).
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Service connection requires the presence of a current 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service of an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Savage, 10 Vet. 
App. at 496-97.  Again, whether medical evidence or lay 
evidence is sufficient to relate the current disorder to the 
in-service symptomatology depends on the nature of the 
disorder in question.  Id.

When there is an approximate balance of positive and negative 
evidence after considering all information, lay and medical 
evidence of record in a case regarding any issue material to 
the determination of a matter, which does not satisfactorily 
prove or disprove the claim, the benefit of the doubt will be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).

Service connection for post-traumatic stress disorder (PTSD) 
requires: (1) medical evidence establishing a diagnosis of 
the condition; (2) credible supporting evidence that the 
claimed in-service stressor occurred; and, (3) a link 
established by medical evidence, between current symptoms and 
an in-service stressor.  38 C.F.R. § 3.304 (f); see Cohen v. 
Brown, 10 Vet. App. 128 (1997).  If the evidence establishes 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to this combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, 
or hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 U.S.C.A. § 1154 (b); 38 U.S.C.A. 
§ 3.304(d), (f).

According to the record, the appellant did not begin 
undergoing treatment for mental impairments until after his 
evaluation with the private psychologist in October 2005.  
Therefore, the only medical evidence in the record relating 
to the appellant's mental and emotional condition is 
contained in the two VA examinations and one private 
psychological evaluation.  

The August 2003 VA examiner reviewed the appellant's case 
file and available medical records, and interviewed the 
appellant for approximately 90 minutes on the day of the 
examination.  Although the appellant has challenged this 
examination, saying that the physician only examined him for 
30 minutes, that the appointment was rushed, and that he 
spent most of his time speaking to the appellant about his 
childhood, no objective evidence has been presented to give 
the Board a reason to disregard its findings and it will 
therefore be considered.  Furthermore, upon review, the 
examination itself appears to be very thorough.  It includes 
the appellant's military history, his legal history, 
employment history post-service, a review of his social 
interactions post-service, especially relating to his 
marriage and subsequent divorce, and the appellant's relating 
of a history of a twenty-five year dependence on alcohol and 
marijuana and its relation to his unemployment and legal 
difficulties.  A full mental status examination and 
assessment of PTSD were also performed.  During this 
examination, the appellant reported having depressed mood, 
social isolation, negative thoughts, worry about financial 
problems, and hypersomnia, as well as an erratic work 
history, legal problems, and poor family and marital 
relationships, as well as a history of alcohol dependence and 
polysubstance dependence.  He had no psychiatric treatment 
history.  He complained of occasionally experiencing 
nightmares two to three times a week, but reported that he 
usually slept from 10 pm to 6 am.  He did not report any 
panic attacks, panic like symptoms, obsessive or ritualistic 
behaviors, or impulse control problems.  The examiner 
determined that while the appellant met the diagnostic 
criteria for a stressor, his symptoms did not meet the 
criteria for PTSD, and further opined that the appellant 
appeared to have a depressive disorder not otherwise 
specified due to his psychosocial problems (marital, 
occupational, and financial) that resulted from his years of 
alcohol and drug dependence.

At the October 2005 private evaluation, the psychologist and 
psychiatrist, after examining the appellant and reviewing his 
VA claim file, service medical records, and service personnel 
records, determined that the appellant met all of the 
necessary clinical criteria for the diagnosis of PTSD, 
chronic and severe, including reexperiencing the trauma, 
avoidance of anything that might remind him of his trauma, 
and increased arousal.  When asked about his history of drug 
and alcohol use, the appellant reported that he had never had 
problems with alcohol, that he "never did drink that much," 
and that he hadn't consumed alcohol in the six months prior 
to the examination.  He also denied that he had engaged in a 
history of drug addiction or abuse.  However, he then related 
that he had incurred one DUI in 1978, another DUI in 1987, 
and a public incarceration charge in either 1983 or 1984, and 
that he did not remember the Article 15 disciplinary action 
that took place while he was in service, even after he was 
reminded about the incident by the psychologist during the 
examination.  The psychologist determined that the 
appellant's PTSD was a distinct major factor in his divorce 
and his difficulty trusting and getting close to others, but 
did not appear to consider what, if any, affect the 
appellant's use of drugs and alcohol had on his condition.  
He assigned the appellant a GAF score of 38, indicating some 
impairment in reality testing or communication, or major 
impairment in several areas.  

At the request of both VA and the appellant, a second VA 
examination was performed in December 2005 by two 
psychiatrists.  They reviewed both of the prior examinations, 
as well as the appellant's claim file, including his service 
records, service medical records, and computerized patient 
medical records from the VA medical center.  In drawing their 
conclusions, these examiners relied on the absence of 
consistent sobriety in the appellant's related history, as 
well as his reported 32 year history of regular marijuana 
use.  In their estimation, the appellant did not give a 
history of his life being significantly disrupted by 
recollections of his Vietnam experience, but instead by his 
use of drugs and alcohol.  The nightmares and flashbacks he 
reported experiencing were reported as secondary to the 
grief, remorse, and regret he experienced over the disruption 
in his life by drugs and alcohol.  He did not report 
hypervigilance or an exaggerated startle response, and the 
examiners felt that the appellant's anger and sleep 
difficulties could be explained by his use of drugs and 
alcohol.  The appellant was ultimately diagnosed with alcohol 
dependence, marijuana dependence, and depression not 
otherwise specified consequent to the disruption in almost 
all areas of functioning as a result of chronic drug and 
alcohol use.  He was assigned a GAF score of 64, indicating 
some mild symptoms, or some difficulty in functioning, but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.

The examiners' conclusions obviously differ in regard to the 
appellant's final psychiatric diagnosis.  However, the two VA 
examinations are in agreement that the appellant does not 
meet the criteria a diagnosis of PTSD.  Furthermore, although 
the appellant reported his legal difficulties due to alcohol 
consumption to the private examiner, the statements the 
appellant made during that examination about his lack of drug 
abuse and addiction and his lack of alcohol dependence were 
not consistent with the statements he made in this regard 
while being examined by the VA examiners, and the private 
examiner does not appear to have considered the effects of 
the appellant's drug and alcohol abuse when making his 
conclusions about the appellant's disability.  The reports 
the appellant made to the different VA examiners, however, 
were consistent with each other, as were the conclusions 
reached following the examination.  The private examination 
report, which omitted this significant history, is not as 
complete and accorded less weight and its attendant PTSD 
diagnosis is not as probative when weighed against the VA 
examiners' conclusions in their two separate reports. 

In addition, while the appellant is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he had certain injuries during 
service or that he experienced certain symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  As a layman, 
however, he is not competent to diagnose any medical disorder 
or render an opinion as to the cause or etiology of any 
current disorder because he does not have the requisite 
medical expertise.  See Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997). 

The Board finds that the preponderance of the evidence is 
against the veteran's claim that he currently has a diagnosis 
of PTSD for which service connection may be granted.  In 
reaching this conclusion, the Board acknowledges that the 
benefit of the doubt is to be resolved in the veteran's favor 
in cases where there is an approximate balance of positive 
and negative evidence in regard to a material issue.  
However, as the preponderance of the evidence is against the 
veteran's present claim that he has PTSD, that doctrine is 
not for application in this case.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  A finding of service connection 
for PTSD is not warranted.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


